Per Curiam. The Honorable Jack Lessenberry, Circuit Judge, and Ms. Maude Parkman, of Little Rock, are hereby appointed to three year terms as members of the Board of Certified Court Reporter Examiners. Judge Lessenberry will replace the Honorable Darrell Hickman, Justice, Arkansas Supreme Court, and Ms. Parkman will replace Ms. Marjorie Gachot, of Little Rock. The court expresses its gratitude to Justice Hickman and Ms. Gachot for their faithful service on the Board of Certified Court Reporter Examiners.